                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

CHRISTOPHER TEWELL,                            )
                                               )
                           Plaintiff,          )
                                               )
                        v.                     )   No. 1:19-cv-01260-JRS-MJD
                                               )
                                               )
MARION COUNTY DEPT. OF CHILD                   )
SERVICES,                                      )
VIRGINIA HICKS Assessment Case Man- )
ager, in official and individual capacities,   )
JAMICA TUCKER Assessment Case Man- )
ager, in official and individual capacities,   )
VIVIAN TODD-SCOTT Family Case Man- )
ager, in official and individual capacities,   )
ROCHEENA WRIGHT Family Case Man- )
ager Supervisor, in official and individual    )
capacities,                                    )
BETH DICKERSON Branch Director, in of- )
ficial and individual capacities,              )
TERRY STIGDON Director Indiana Dept of )
Child Services, in official and individual ca- )
pacities,                                      )
WILBERT L. WALTON Family Case Man- )
ager, in official and individual capacities,   )
IAN MULLER Lead MCDCS attorney, in             )
official and individual capacities,            )
                                               )
                           Defendants.         )

                   Amended Order Addressing Younger Abstention

   Christopher Tewell has filed an Amended Complaint against the Marion County

Department of Child Services, alleging that Defendants violated his rights under the

U.S. Constitution and other federal laws by removing his minor children from his

home. (ECF No. 1.) Tewell seeks declaratory relief and money damages.
   The Court’s Order entered April 11, 2019 treated Younger abstention as equiva-

lent to a lack of subject matter jurisdiction (ECF No. 12), which was in error. Younger

concerns whether a court should exercise the jurisdiction that it has over a party’s

claims. See Ohio Civil Rights Comm’n v. Dayton Christian Schs., Inc., 477 U.S. 619,

626 (1986); (“Younger abstention . . . does not arise from lack of jurisdiction . . . but

from strong policies counseling against the exercise of such jurisdiction where partic-

ular kinds of state proceedings have already been commenced”); Kendall-Jackson

Winery, Ltd. v. Branson, 212 F.3d 995, 997 (7th Cir. 2000) (noting Dayton Christian

Schools “rejected a contention that district courts lack jurisdiction whenever they

should have abstained”). Younger abstention “is an exception to the general rule that

federal courts must hear and decide cases within their jurisdiction.” Mulholland v.

Marion Cty. Election Bd., 746 F.3d 811, 815 (7th Cir. 2014) (citing Younger v. Harris,

401 U.S. 37 (1971)).

   In deciding whether Younger abstention is appropriate, courts consider whether

(1) there is “an ongoing state judicial proceeding”; (2) “the proceedings implicate im-

portant state interests”; and (3) “there [is] an adequate opportunity in the state pro-

ceedings to raise constitutional challenges.” Middlesex Cty. Ethics Comm’n v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982). Younger has two exceptions: (1) where “the

state proceeding is motivated by a desire to harass or is conducted in bad faith,” Huff-

man v. Pursue, Ltd., 420 U.S. 592, 611 (1975), and (2) where the case involves ex-

traordinary circumstances that the plaintiff will suffer “great, immediate, and irrep-

arable” injury, Moore v. Sims, 442 U.S. 415, 433 (1979).



                                           2
   Tewell seeks relief concerning the custody and placement of his children. The

original complaint shows that there are ongoing state court Child in Need of Services

(“CHINS”) proceedings in the Marion Superior Court, Cause Number 49D09-1812-

JC-003120, concerning the custody and placement of Tewell’s children. The proceed-

ings implicate important state interests in the health and welfare of children. See,

e.g., Millspaugh v. Wabash Cty. Dep’t of Pub. Welfare, 746 F. Supp. 832, 848 (N.D.

Ind. 1990), aff’d, 937 F.2d 1172 (7th Cir. 1991). Tewell has an adequate opportunity

in the CHINS proceedings to raise his constitutional claims. See Brunken v. Lance,

807 F.2d 1325, 1331 (7th Cir. 1986) (“[S]tate courts are just as able to enforce federal

constitutional rights as federal courts.”) (quoting Middlesex Cty. Ethics Comm’n, 457

U.S. at 431); see also Hatch v. Ind. Dep’t of Child Servs., Cause No. 1:17-CV-357-TLS,

2018 WL 1725883 (N.D. Ind. April 9, 2018) (abstaining from exercising jurisdiction

in action alleging defendants took custody of plaintiff’s child in violation of his con-

stitutional rights). Younger abstention is appropriate and there is no indication that

either of its exceptions applies in this case. Moreover, the Supreme Court held that

Younger abstention applies to claims for declaratory relief. Samuels v. Mackell, 401

U.S. 66 (1971).

   “[W]hen Younger requires equitable arguments to be presented to state courts,

claims for monetary relief also are stayed—but should not be dismissed outright if

the claims for damages cannot be redressed in the state proceeding.” Nelson v. Mur-

phy, 44 F.3d 497, 503 (7th Cir. 1995). Therefore, the Court stays the claims for dam-

ages because Plaintiff is not able to present a claim for damages in the state court



                                           3
CHINS proceeding. See Rangel v. Reynolds, No. 4:07-CV-20 AS, 2007 WL 1189356,

at *3 (N.D. Ind. April 18, 2007).

   Accordingly, the Court will abstain from interfering in the ongoing state CHINS

proceedings and DISMISSES Plaintiff’s claims for declaratory relief and STAYS

Plaintiff’s claims for damages until after completion of the state court CHINS pro-

ceeding. Plaintiff is ORDERED to notify the Court within thirty days of the comple-

tion of the state court CHINS proceedings.

   The Clerk is directed to correct the docket to reflect that the Amended Com-

plaint is brought by Plaintiff Christopher Tewell and Valerie Kincy, Supervisor has

been added as a defendant.

   SO ORDERED.



Date: 5/16/2019




Distribution:


Christopher Tewell
3562 W. 16th St.
Indianapolis, IN 46222




                                         4
